On consideration of the Petition for a Writ of Habeas Corpus, and of the "Motion in Bar of Trial and in Support of Habeas Corpus”, filed in the above-entitled action, it appearing that nothing set forth therein tends to prejudice the power of this Court ultimately to review the record of trial, or, upon such review, to grant meaningful relief from any error which may then appear, it is, by the Court, this 30th day of November 1972,
ORDERED that said Petition and motion be, and the same hereby are, dismissed. 28 USC § 1651(a).